      Case 1:17-cv-00284-LG-LRA Document 11 Filed 11/17/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 CLARENCE DeJUAN ANDERSON                                               PETITIONER

 v.                                               CAUSE NO. 1:17-cv-284-LG-LRA

 LEPHER JENKINS                                                       RESPONDENT

           ORDER ADOPTING REPORT AND RECOMMENDATION

      BEFORE THE COURT is the [10] Report and Recommendation entered by

United States Magistrate Judge Linda R. Anderson on October 19, 2020. Judge

Anderson recommends that the [1] Petition for Writ of Habeas Corpus filed by

plaintiff, Clarence DeJuan Anderson, should be denied. Petitioner has not filed an

objection to the Report and Recommendation and the time for filing an objection has

expired.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Anderson’s Report and Recommendation is neither clearly erroneous nor

contrary to law. Petitioner’s Petition for Writ of Habeas Corpus is denied.
      Case 1:17-cv-00284-LG-LRA Document 11 Filed 11/17/20 Page 2 of 2




     IT IS THEREFORE ORDERED AND ADJUDGED that the [10] Report

and Recommendation entered by United States Magistrate Judge Linda R.

Anderson is ADOPTED as the opinion of the Court. Clarence DeJuan Anderson’s

Petition for Writ of Habeas Corpus is DENIED AND DISMISSED WITH

PREJUDICE.

     SO ORDERED AND ADJUDGED this the 17th day of November, 2020.

                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE




                                     -2-
